Citation Nr: 1416309	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  04-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depressive disorder.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) St. Petersburg, Florida.  The RO in San Juan, Puerto Rico has current jurisdiction.

In April 2008, the Board characterized the appeal as a petition to reopen a claim for service connection for an anxiety disorder.  The claim was remanded for additional development.  

In May 2009, the Board adjudicated the following three claims: (1) a petition to reopen a claim for service connection for an anxiety disorder, (2) entitlement to service connection for PTSD, and (3) entitlement to service connection for a psychotic disorder.  The claims involving an anxiety disorder and PTSD were denied.  The claim involving a psychotic disorder was remanded.

In July 2010, the Board denied service connection for a psychotic disorder.  The Board added to the appeal and remanded a claim for entitlement to service connection for a depressive disorder.

In an August 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the Board's May 2009 decision denying service connection for PTSD.  The remainder of the Board's decision was affirmed.

In October 2011, the Board remanded the claim for service connection for a depressive disorder.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains documents duplicative of those in the paper claims file.  VBMS does not contain any documents.

In February 2014, the Veteran's attorney raised a claim for entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

PTSD is related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Analysis

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As an initial matter, the Board finds that the Veteran in this case did not engage in combat with the enemy.  As discussed below, the Veteran served in Vietnam and faced incoming mortar fire.  Also, a convoy in his unit struck a pressure-detonated mine.  However, a finding that a Veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's DD Form 214 reflects that he received, among others, the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Marksman (Rifle) Badge, none of which, by themselves, demonstrate combat.  In addition, the Veteran's military occupation specialty (MOS) was 76Y20, armorer supply.  His contended stressors, described below, do not, however, describe an actual fight or encounter with a military foe or hostile unit or instrumentality.

Based on the above, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor, unless the regulatory change involving § 3.304(f)(3) applies.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); see also, e.g., Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Board notes that the regulatory change involving § 3.304(f)(3) does not apply in this case as a VA psychologist or psychiatrist, or a psychologist or psychiatrist with whom VA has contracted, has not proffered the requisite opinion. 

The Veteran claims that he has PTSD due to the following three stressors: (1)  mortar fire in An Khe, Vietnam around Christmastime in 1970, (2) the explosion of the first truck of a convoy in October 1970, and (3) a February or March 1971 attack.  The Veteran provided names of particular service members killed.  Service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder.

The Veteran is competent as to his observations of the in-service incidents, and this must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).  Given his consistent reports, the Board also finds the Veteran's allegations as to the in-service incidents to be credible.

Research from 2007 of the U.S. Army and Joint Service Records Research Center (JSRRC) confirmed mortar attacks on the Veteran's unit during the time frame as contended, but the JSRRC was unable to confirm the deaths of the servicemembers identified by the Veteran. 

In the August 2011 Memorandum Decision, the Court vacated the Board's May 2009 decision due to inadequacies in the verification of stressors.  As to the second stressor, the Court specifically  found that the JSRRC failed in not attempting to verify whether the convoy attack actually occurred, but rather focused on verification of specific casualties.  Memorandum Decision, p. 7.  

Personnel records show that the Veteran served in A Btry. 4thBn 60th Arty USARPAC from September 1970 to June 1971.  The Veteran's attorney recently submitted daily staff journals of the Veteran's unit from the National Archives.  

These journals further describe mortar attacks occurring on numerous occasions, including September 28, 1970, October 4, 1970, October 31, 1970, December 2, 1970, January 1971, February 1971, and March 1971.  The attack on the convoy on October 14, 1970 was confirmed, "spot report received from A Btry . . . convoy escorted by A111 and 112 struck pressure detonated mine of unknown amount of C-4 leaving crater 3x3x2 . . . left forward dual wheels and axel blown off." 

The Board finds that the Veteran's claimed stressors involving the October 1970 convoy attack and the numerous mortar attacks on the Veteran's unit have been corroborated, regardless of the fact that specific casualties were not confirmed.  Further, medical opinions have been submitted relating the Veteran's PTSD to these stressors.

In February 2014, a private psychologist, Dr. Riebeling, extensively reviewed the claims file.  She determined the Veteran meets the criteria for PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  She discussed his contended stressors, and the unit records received from the National Archives documenting the mortar attacks and the October 1970 convoy explosion.  She opined, "[the Veteran] does suffer from PTSD and his experience in Vietnam precipitated his PTSD."

In a July 2006 VA treatment record, the Veteran was diagnosed with PTSD by history, and Axis IV factors included "exposure to combat."

The record also contains private medical opinions of  Dr. Rodriguez-Nieves in August 2009 and January 2004 which are supportive, but of low probative value for reasons described in the Board's May 2009 decision.

Lastly in support of the claim are recently submitted lay statements of the Veteran's family members which are written in Spanish and summarized by the Veteran's attorney.
 
The primary evidence to the contrary is a May 2004 VA examination report which indicated the Veteran did not have PTSD because his stressor did not fulfill the diagnostic criteria for the disorder.
 
Additionally, other VA examinations have been conducted in this case offering opinions for the Veteran's appeals involving other psychiatric disorders.  See VA examinations November 2003, July 2009, and September 2010.  These do not constitute evidence against the claim.  See  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the Board finds that at a very minimum, the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.  The Board finds the May 2004 VA examination report to be of low probative value because the opinion was not based on a review of the newly-obtained unit records.    

Thus, giving the Veteran the benefit of the doubt, his in-service stressors are corroborated (confirmed by the daily staff journals and JSRRC research); he has a PTSD diagnosis in accordance with DSM-IV (as confirmed in the February 2014 private psychological evaluation) and a nexus has been established between his in-service stressors and his PTSD diagnosis (also established in the February 2014 private psychological evaluation and confirmed by the Veteran's competent and credible lay statements).  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


REMAND

In October 2011, the Board remanded the Veteran's claim for a depressive disorder in order to obtain all VA CPRS (computerized patient records system) records, and to readjudicate the claim.  The Board cited a July 2006 CPRS record that was referred to in a VA examination report, but was not of record.  

On remand, only the July 2006 VA CPRS record was obtained.  It is unclear whether this constituted the entire electronic file.  Additionally, the RO did not readjudicate the claim for depressive disorder with issuance of an SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, in light of the disposition above and the newly obtained daily staff journal records of the Veteran's unit, the Board finds that a VA examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's entire CPRS records and associate them with either the paper claims folder, Virtual VA, or VBMS.  If no outstanding CPRS records exist, this fact should be clearly documented for the record. 

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his depressive disorder.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depressive is due to an injury or other event or incident of the Veteran's service.

The VA examiner should further opine as to whether it is at least as likely as not that any identified disability was caused or aggravated (permanently made worse) by Veteran's service-connected posttraumatic stress disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.   

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, including all evidence associated with the paper and electronic files since the June 2011 SSOC.  

If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


